            Case 2:20-cv-01772-RAJ-BAT Document 19 Filed 03/22/21 Page 1 of 4




 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 5

 6    GREGORY AKSELROD,

                                  Plaintiff,                  CASE NO. 2:20-cv-01772-RAJ-BAT
 7
              v.                                              ORDER SETTING PRETRIAL
 8                                                            SCHEDULE
 9    HOOZIP INC,

                                  Defendant.
10

11           This matter has been assigned to the undersigned for all pretrial proceedings (Dkt. 13)

12   and the parties have submitted a Joint Status Report. Dkt. 18. This is a putative class action under

13   the Telephone Consumer Protection Act, 47 U.S.C. § 227, arising from alleged unsolicited, pre-

14   recorded calls made by or on behalf of Defendant to individuals like Plaintiff. Based on these

15   calls, Plaintiff asserts claims on behalf of a class for violations of 47 U.S.C. § 227(b), the

16   TCPA’s restriction against calling individual’s using pre-recorded voices without their prior

17   express written consent.

18           Defendant contends that the single prerecorded call Plaintiff alleges he received was not

19   sent by, initiated from, or controlled in any way by Defendant. Defendant further denies that

20   Plaintiff’s case is entitled to class treatment or that Plaintiff is a proper class representative.

21           The parties disagree on the scope of discovery. Plaintiff proposes that all discovery be

22   conducted at one time because issues and discovery relating to him will be common for the entire

23   proposed class. Defendant believes discovery should be limited at this time only to the



     ORDER SETTING PRETRIAL SCHEDULE -
     1
            Case 2:20-cv-01772-RAJ-BAT Document 19 Filed 03/22/21 Page 2 of 4




 1   documents and information the parties need to support or oppose Defendant’s motion for

 2   summary judgment, which will be based on the grounds that (1) Plaintiff has sued the wrong

 3   Defendant, (2) that the alleged call was sent by a third-party, and (3) Defendant has no authority

 4   or control over the individual sufficient to find any liability against Defendant for the actions

 5   alleged in the Complaint.

 6           The Court agrees that limiting discovery initially to Plaintiff’s individual claims is the

 7   more efficient and cost-effective means of proceeding as fees and costs associated with

 8   burdensome class discovery will be avoided if Plaintiff’s claims fail. If Plaintiff’s claims survive

 9   summary judgment, class discovery can proceed and within 14 days after any class certification

10   ruling, the parties can submit a second joint status report regarding other deadlines to be set in

11   this case.

12           Accordingly, it is ORDERED that this case shall proceed pursuant to the following

13   pretrial schedule:

14
                            DEADLINE OR EVENT                                   PROPOSED DATE
15     Deadline to join additional parties and amend pleadings                 May 29, 2021
       Close of Merits Discovery                                               September 30, 2021
16
       Summary Judgment Motion Deadline                                        October 25, 2021
17
       Summary Judgment Opposition Deadline
                                                                               November 15, 2021
18
       Summary Judgment Reply Deadline                                         November 19, 2021
19
                                                                               30 days from any
20                                                                             ruling denying
       Class Discovery Opens
                                                                               Summary Judgment
21                                                                             Motion
                                                                               6 months after Class
22     Close of Class Discovery
                                                                               Discovery Opens
                                                                               14 days after close of
23     Deadline for Disclosure of Expert Reports
                                                                               Class Discovery


     ORDER SETTING PRETRIAL SCHEDULE -
     2
            Case 2:20-cv-01772-RAJ-BAT Document 19 Filed 03/22/21 Page 3 of 4




 1                                                                            28 days after Deadline
       Deadline for Disclosure of Rebuttal Reports                            for Disclosure of
 2                                                                            Expert Reports
                                                                              60 days after close of
       Class Certification Motion Deadline
 3                                                                            Class Discovery
                                                                              21 days after Class
 4     Class Certification Opposition Deadline                                Certification Motion
                                                                              Deadline
 5                                                                            14 days after Class
       Class Certification Reply Deadline                                     Certification
 6                                                                            Opposition Deadline
 7                                                                            To be set after the
       Deadline for Joint Final Pretrial Statement                            court’s ruling on class
 8                                                                            certification.
                                                                              To be set after the
       All Other Motions Due (including motions in limine and trial
 9                                                                            court’s ruling on class
       briefs)
                                                                              certification.
10                                                                            To be set after the
       Trial Term                                                             court’s ruling on class
11                                                                            certification.
                                                                              To be determined
12     Estimated Length of Trial [trial days]                                 after the court’s ruling
                                                                              on class certification.
13     Jury Trial                                                             To be determined

14          This order sets firm dates that can be changed only by order of the Court, not by

15   agreement of counsel for the parties. The Court will alter these dates only upon good cause

16   shown. Failure to complete discovery within the time allowed is not recognized as good cause.

17   If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal

18   holiday, the act or event shall be performed on the next business day.

19                                    Discovery and Cooperation

20          As required by CR 37(a), all discovery matters are to be resolved by agreement if

21   possible.

22                                               Settlement

23          If this case settles, Plaintiff’s counsel shall notify Andy Quach at (206) 370-8421 or via

     e-mail at: andy_quach@wawd.uscourts.gov, as soon as possible. Pursuant to CR11(b), an

     ORDER SETTING PRETRIAL SCHEDULE -
     3
            Case 2:20-cv-01772-RAJ-BAT Document 19 Filed 03/22/21 Page 4 of 4




 1   attorney who fails to give the Deputy Clerk prompt notice of settlement may be subject to such

 2   discipline as the Court deems appropriate. The Clerk is directed to send copies of this Order to

 3   all parties of record.

 4           DATED this 22nd day of March, 2021.

 5

 6                                                       A
                                                         BRIAN A. TSUCHIDA
 7                                                       Chief United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER SETTING PRETRIAL SCHEDULE -
     4
